Citation Nr: 0103511	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a painful callus on the 
left heel.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, inter alia, denied 
entitlement to the benefit sought. 

The case was previously before the Board in May 1999, at 
which time it was Remanded to afford the veteran the 
opportunity to submit additional evidence and, should he do 
so, afford him comprehensive medical examination.  The 
veteran indicated that no further evidence could be obtained, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  The evidence of record reflects that it is at least as 
likely as not that a painful callus on the left heel is 
related to service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
painful callus on the left heel was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The veteran's representative has urged 
that the principles set forth in Stegall v. West, 11 Vet. 
App. 268 (1998) have been violated because a VA examination 
was not afforded to the veteran.  However, close inspection 
of the May 1999 Remand directives reveals that such an 
examination was predicated upon the veteran obtaining private 
treatment records.  No records were forthcoming.  Thus, the 
contingency not having been satisfied, the examination is not 
prompted.  Moreover, in any event, the veteran has indicated 
that the referenced records have been destroyed.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C. 
§ 5103A.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran's service records are entirely silent as to 
complaints, treatment or diagnoses relating to a painful 
callus on his left heel.  Podiatry treatment records from 
1984 reflect a reported history of the heel callous since 
1976.  A December 1997 lay statement from the veteran's wife 
indicates that the heel callus manifested during service from 
1973 to 1976, during which time he received multiple 
treatments including trimming and ointment.  A private 
podiatrist has submitted a statement dated October 23, 1997 
that reports that the veteran showed a calcified mass in the 
soft tissues in the posterior aspect of the left heel; he 
developed a secondary abscess as a result, probably the 
result of chronic shoe pressure.  The examiner additionally 
indicated his belief that the problems with the veteran's 
foot began in service.  The veteran has testified that the 
callus was precipitated by the jump boots that he wore as a 
paratrooper.

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor.  38 U.S.C.A. § 5107.  
Accordingly, entitlement to service connection for a painful 
callus on the left heel is warranted.


ORDER

Entitlement to service connection for painful callus on the 
left heel is granted. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

